Title: To George Washington from Joseph Trumbull, 7 July 1777
From: Trumbull, Joseph
To: Washington, George



Morristown 7th July 1777

Inclosed, I send your Excellency Some Extracts from a Letter recd this Evening from my Bro[the]r at Albany, by Express—also—A Return of Provisions on Hand at Tyconderoga, the 20th June—& the Number of Rations Issued—by which Your Excellency, can Judge of the State of Provisions there—The Express will go off on his return to Albany, by 10—or 11 oClock in the Morning—unless Your Excellency, should have occasion to detain him. I am, with the greatest Respect Your Excellency’s Most Obedt Humble servt

Jos: Trumbull

